Exhibit 10.14
eResearchTechnology, Inc.
2009 Bonus Plan
Set forth below is a summary of the eResearchTechnology, Inc. (“ERT” or the
“Company”) 2009 Bonus Plan (the “2009 Plan”) recommended by the Compensation
Committee and approved by the Board of Directors at meetings on February 24 and
26, 2009, to be effective for fiscal 2009.
The purpose of the 2009 Plan is to promote the interests of the Company and its
stockholders by providing employees with financial rewards upon achievement of
specified business objectives, as well as help us attract and retain employees
by providing attractive compensation opportunities linked to performance
results. All of our employees are eligible to participate in the 2009 Plan,
subject in some cases to certain waiting periods and with the exception that
certain sales personnel participate in a separate commission incentive plan
instead of the 2009 Plan.
Bonuses payable under the 2009 Plan are recommended by the Committee and
presented to the Board. Bonuses payable to eligible participants are based on a
variety of factors, including both objective and subjective criteria. The
objective criteria consist of targets for revenue, net income, the revenue
projected to be generated by new contracts into which we enter regardless of
when we actually recognize the revenue (the “Contract Revenues”) and gross
profits of our ERT consulting group, defined as revenue less direct payments
made to providers of consulting services (the “Consulting Profits”). The
subjective criteria consist of individual performance goals and objectives.
The revenue and net income targets at which 2009 Plan participants would earn
100% of the bonus opportunity attributable to those targets is slightly higher
than the upper end of the range for revenues and net income provided as guidance
for 2009 in the Company’s press release issued on February 26, 2009. In the
current economic climate, the Board intends that the 2009 Plan participants earn
the full bonus opportunity with respect to those targets only if the Company
achieves superior performance notwithstanding current economic conditions.
The Compensation Committee establishes the individual performance goals and
objectives of the President and Chief Executive Officer. The President and Chief
Executive Officer establishes the individual performance goals and objectives
for the Company’s executive officers, subject to approval by the Compensation
Committee. Performance objectives for the remainder of the 2009 Plan
participants are set by departmental supervisors who establish the individual
performance goals in their respective departments for these participants.
Dr. McKelvey’s individual goals focus on executing key initiatives supporting
our 2009 business plan, including reviewing and making recommendations regarding
potential expansion opportunities, growing our electronic patient reporting
outcome business, implementing programs to increase centralization of ECGs in
clinical trials and executing plans to enhance our information technology
infrastructure. Mr. Schneck’s individual goals consist primarily of enhancing
the tax efficiency and cash flow of our operations, improving investor
relations, implementing improvements to our billing systems and
finance/accounting expenses and continuing to improve our planning and
forecasting processes. Individual goals of the remaining executive officers
include continuing to improve our quality audit and management systems,
participating in our expanded sales and marketing initiatives, improving the
profitability of our consulting group, development of strategic partnerships,
continuous improvement in customer service, project assurance, internal
processes and operational efficiencies, and technology improvements and
enhancements. Individual performance goals for the remaining participants in the
2009 Plan are in line with the individual goals of the executive officers.

 

 



--------------------------------------------------------------------------------



 



Each participant in the 2009 Plan will be eligible to receive 50% to 150% of
their 2009 bonus opportunity that is allocable to each objective target
category, based on the extent to which we achieve the various specified targets,
with the exception that Dr. Litwin’s bonus for Consulting Profits shall be
calculated at 10% of Consulting Profits and shall not exceed the $70,000 bonus
opportunity applicable to that target. Amounts payable based on achievement of
individual performance objectives can range from 0-100% of the applicable bonus
opportunity.
For individual performance goals, (i) the Compensation Committee or the Board,
at the request of the Compensation Committee after providing its recommendations
to the Board, determines the extent to which the goals have been achieved and
any related bonus has been earned for the Company’s President and Chief
Executive Officer; (ii) the Compensation Committee or the Board, at the request
of the Compensation Committee after providing its recommendations to the Board,
determines the extent to which the goals have been achieved and any related
bonus has been earned for the remaining executive officers, after receiving the
recommendation of the Company’s President and Chief Executive Officer; and
(iii) the participant’s departmental supervisor determines the extent to which
the goals have been achieved and any related bonus has been earned for the
remainder of the participants under the 2009 Plan.
The bonus opportunities and the related performance targets for each of the
Company’s executive officers are as follows:

                                                              Percentage of
Bonus Based On:                                   Individual                
Bonus             Net     Performance     Contract   Name   Position  
Opportunity     Revenues     Income     Goals     Revenues  
 
                                           
Michael J. McKelvey, Ph.D
  President, Chief Executive Officer and Director     386,250       15       45
      40     —  
 
                                           
Joel Morganroth, MD1
  Chairman of the Board of Directors and Chief Scientific Officer     101,378  
    30       70       —     —  
 
                                           
Keith D. Schneck
  Executive Vice President, Chief Financial Officer and Secretary     149,350  
    15       45       40     —  
 
                                           
Thomas P. Devine
  Executive Vice President and Chief Development Officer     126,394       15  
    45       40     —  
 
                                           
Amy Furlong
  Executive Vice
President, Cardiac
Safety Operations     129,470       15       45       40     —  
 
                                           
Jeffrey S. Litwin, MD2
  Executive Vice President and Chief Medical Officer     140,595       15      
40       25       20  
 
                                           

 

2



--------------------------------------------------------------------------------



 



                                                              Percentage of
Bonus Based On:                                   Individual                
Bonus             Net     Performance     Contract   Name   Position  
Opportunity     Revenues     Income     Goals     Revenues  
 
       
John M. Blakeley
  Executive Vice President, Sales and Marketing     119,083       10       30  
    20       40    
Robert S. Brown
  Senior Vice President, Strategic Marketing, Planning & Partnerships    
124,656       15       45       40     —  
 
                                           
George Tiger
  Senior Vice President,
Americas Sales     107,120       10       30       20       40  

 

      1.  
Under the terms of a Consultant Agreement effective January 1, 2009 between Joel
Morganroth, M.D., P.C. and the Company, in addition to other terms including
base pay, Dr. Morganroth’s professional corporation is entitled to an 80%
commission as a percentage of our net revenues for services performed by the
Company’s consultant group that result directly from the marketing efforts of
his professional corporation. These commissions are not included in the table
above.
  2.  
Dr. Litwin is also entitled to an additional bonus of up to $70,000 based on the
extent to which the Company achieves specified Consulting Profits. This
additional bonus is described in more detail above and is not included in the
table above.

Bonuses are payable based on the extent to which annual targets have been
achieved, with the bonuses (if any) normally being paid within ninety (90) days
after the end of the calendar year in which the bonuses were earned. Bonuses
normally will be paid in cash in a single lump sum, subject to payroll taxes and
tax withholdings, as applicable.
Notwithstanding the foregoing, the Committee retains the discretion under the
2009 Plan to adjust or recommend to the Board an adjustment to the amount of any
bonus to be paid, regardless of whether or the extent to which any of the
objective criteria, including revenue, net income, Contract Revenues and
Consulting Profits, are achieved, and the Board retains the discretion to make
any such adjustment it deems appropriate.

 

3